Land, J.
This is an action to recover damages for a malicious prosecution. The plaintiff was in possession and command as master, of the steamboat Bayou Belle, by virtue of a contract made with one of the part-owners who was himself, at the time, in command of the boat. The defendant for the purpose of obtaining possession of the boat, caused the plaintiff to be arrested, on the pretext that he had violated the Act of 1858 relative to the protection of crews and owners of steamboats. It is very evident that the only object of the defendant, was to to obtain possession of the boat, and that he acted without probable cause in the matter of the arrest. Under such circumstances, the advice of counsel, as contended, will not exempt the defendant from liability for damages to the plaintiff, who has been aggrieved by his act.
It is, therefore, ordered, adjudged and decreed, that the judgment of the lower court be affirmed with costs.